Title: From John Adams to Louis Hue Girardin, 8 October 1815
From: Adams, John
To: Girardin, Louis Hue



Sir
Quincy October 8 1815

Your favour of September the 30th. was received last night. Your frank avowal of your birth in France is no diminution of your respectability in my Estimation: for of the two most conspicuous Nations of Europe I know not to which, I ought to give Preference in Science litterature and taste, but in point of Civilization and politeness I have no hesitation in preferring the French to the English.
Accept my Thanks for the two “Daily Compilers.”
In the first Line of the Letter dated Boston 17. April 1809 there is a mistake, instead of 1650, it Should have been 1630. For Joseph Adams Senior, the only one of the Eight sons of Henry who settled in this place, was an original Proprietor in the Township of Braintree which was legally incorporated in One thousand Six hundred and thirty nine, as appears by their Records.
In the second Paragraph of the same Letter is another Mistake. Samuel Adams and John Adams, it is true, were both descended from Henry, but not “by two of his sons.” They descended from two of the sons of Joseph Adams Senior. John descended from Joseph Adams junior the oldest son of Joseph senior. Samuel was descended from John Adams a Merchant in Boston, and a younger Son of Joseph Senior. If I should ever come to Boston and will favour me with a first I will take a Walk with you in the congregational Church Yard in Quincy, where the Grave Stones of the Race still appear with inscriptions in very legible Characters.
There is another little mistake in the Acount of the Letter of 1755. My dear youthfull Friend and correspondent Dr Nathan Webb, died a Batchellor and left no Son. He left the Letter to his Father who left it to his Nephew and Devisee Captain Jonathan Webb my Neighbour now living who was kind enough to send it to me when it to me when it was more than fifty Years old.
Another Mistake. J. Q. Adams’s Grandfather Smith was a Clergyman it is true: but his great grandfather was not. He was a Merchant in Charleston Massachusetts and a relation of the Smiths of Charleston South Carolina.
Another Mistake, J. Q. Adams’s Father did not “receive Permission to come home.” He was left in the most aukward Situation imaginable: but he took upon himself the resolution to return home, and run the Guantlett a Second time, through the thousand Ships of War of Great Britain and run the risque of the Tower and the hurdle and the Axe.
Thus far, with the above exceptions the Letter is correct and exact. In the continuation of the Letter, in the Compiler of September 25th. Justice is not done to J. Q. A. His “Acquirements in Science and Litterature have been equal to those of any public Man I ever knew in America, Jefferson and Madison not excepted. What may be intended by Sciences, I know not: but in Mathematicks, in Physicks, in Chymistry and in Natural History, his Proficiency need not Shrink from a Comparison with the proudest Sons of Fame in political or military Life.
There is another Inaccuracy. He had not “entirely neglected his Greek.” He had studied that Language at Leyden and there are Memorials Still in being in his hand Writing, of his studies in Greek, which shew that he was not only master of the Characters but had made a respectable Progress in the Rudiments. All the rest of this Letter is exact.
You request “further Information concerning the diplomatic Career of J. Q. A. On the 8th of August 1809 He sailed with part of his Family for Saint Petersburg as Min. Plen. to the Emperor of Russia. His Negotiations there and at Ghent; are they not written in the Book of the Chronicles of the Secretary of State of the United States? I know nothing of them but what has appeared in the Newspapers. He has had too much discretion I presume, to communicate them to any but his Government.
He is now Min. Plen. in London, with his Wife and his three sons.
I am, Sir respectfully your humble Servant
John Adams
P.S. J. Q. A’s Travels in Silesia while he was Minister in Prussia were published in the Port Folio at Philadelphia and thence pirated into a printed Octavo Volume in London, and have since been translated into French. Any Man who will read them and his two Volumes of Lectures on Oratory may form a Judgment of his Litterature. His Letters to the public offices and to his Friends in America written from Europe for the last twenty years would form a History of the European and American World for the whole of that Period.
J. A.
